Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 07/14/2021, and amendment to claims, filed on 10/06/2021, have been entered and made of record. 

In light of Applicant’s amendment of Claim 3, the objection of record with respect to these claims is withdrawn. 

In light of Applicant’s amendment of Claim 10, the rejection of record with respect to Claim 10, and its dependent Claims 11-13, is withdrawn. 


Status of Claims
Claims 1, 3, and 5-17 are pending.  Claims 2 and 4 are canceled.  

Interpretation of Claims under 35 U.S.C. 112(f)
Applicant argues that “imager” and “image capturer” should not be interpreted under 35 U.S.C. 112(f), because the terms used do not include means-plus-function language.  However, Examiner respectfully disagrees.  Here the terms “imager” and “image capturer” do not provide any indication of structure because they set forth the 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on October 06, 2021; and, in light of Applicant’s amendment of claims, Applicant arguments, presented in pages 8-10 of its reply, with respect to amended claims have been found persuasive.  Accordingly,  the rejections of record with respect to claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn.  Consequently, Claims 1, 3, and 5-17 are allowed.  Claims 2 and 4 are canceled.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662